Citation Nr: 0406755	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
October 1948, and from December 1950 to April 1971.  The 
veteran died in May 1998.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  This case was remanded by the Board in 
September 2000 and June 2003.  The case was most recently 
returned to the Board in February 2004.

In her VA Form 9 filed in April 1999, the appellant requested 
a hearing before a traveling member of the Board.  In 
September 2000 the Board remanded the case in order to afford 
the appellant her requested hearing.  In December 2000 she 
indicated that she desired a hearing before a hearing officer 
at the RO in lieu of a travel Board hearing.  She thereafter 
failed, without explanation, to report for such a local 
hearing scheduled for March 2001, and has not submitted any 
further requests for a hearing.  The Board consequently 
concludes that the appellant no longer desires a hearing in 
connection with the instant appeal. 


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  The veteran died in May 1998 of extensive disease small 
cell lung cancer due to or as a consequence of pneumocystis 
carinii lung infection.

3.  At the time of the veteran's death, service connection 
was in effect for arthritis of the cervical spine, evaluated 
as 30 percent disabling; celiac disease with diverticulitis, 
evaluated as 10 percent disabling; prostatitis, evaluated as 
10 percent disabling; incisional hernias, evaluated as non-
compensably disabling; and external hemorrhoids, evaluated as 
non-compensably disabling; his combined disability rating was 
40 percent

4.  At the time of the veteran's death, a claim for service 
connection for lung cancer with metastasis was pending before 
VA; no other claim was pending before VA when the veteran 
died.

5.  The appellant's claim for service connection for the 
cause of the veteran's death and for accrued benefits was 
filed on June 17, 1998.

6.  The veteran's fatal small cell lung cancer was caused by 
his tobacco use in service, but was not demonstrated during 
the veteran's active military service or until decades 
thereafter, is not shown to have been otherwise related to 
service, and is not shown to have been caused or chronically 
worsened by the veteran's service-connected disabilities.

7.  The veteran's fatal pneumocystis carinii was not 
demonstrated during the veteran's active military service or 
until decades thereafter, and is not shown to have been 
related to service or to have been caused or chronically 
worsened by the veteran's service-connected disabilities.

8.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature. 


CONCLUSIONS OF LAW

1.  Lung cancer with metastasis, to include as due to tobacco 
use or exposure to herbicides, was not incurred in or 
aggravated by service and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1103, 1110, 1112(c), 1116, 1131, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.309, 3.1000 (2003).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or to 
service-connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1103, 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 
3.310, 3.312 (2003).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service medical records on file prior to May 1998 show that 
the veteran underwent medical observation in January 1962 for 
suspected pneumonitis; subsequent chest X-ray studies in 
January 1962 showed that the pneumonia infiltrates were 
resolving, and later chest X-ray studies were negative for 
any abnormalities.  The service medical records are otherwise 
negative for any reference to lung complaints or findings.  
In February 1968 the veteran reported that he smoked one pack 
per day of cigarettes.  The report of the veteran's 
retirement examination is negative for any complaints, 
finding or diagnosis of lung disability, including lung 
cancer.  Additional service medical records received in 
December 2002 show that the veteran was treated in July 1948 
for symptoms including dyspnea which were attributed to 
possible heart block and neurocirculatory asthenia.  The 
records also show that in April 1952 the veteran was noted to 
have a slight tobacco habit, and that in November 1957 he 
reported smoking one pack per day. 

Service personnel records for the veteran on file prior to 
May 1998 show that he was not issued any awards or 
decorations indicative of service in Vietnam.  Additional 
service personnel records received in December 2002 show that 
the veteran served from October 1961 to October 1965 in 
Japan, but are negative for any suggestion that he served in 
any other foreign country.

On file are VA treatment records for June 1971 to July 1997 
which are negative for any reference to lung cancer, but do 
note that the veteran used tobacco.

On file are private medical records for November 1986 to 
April 1998 which document that the veteran smoked between one 
and three packs per day of cigarettes until June 1997, and 
that he presented in August 1997 with complaints including 
hemoptysis.  On the basis of diagnostic studies conducted in 
August and September 1997 the veteran was diagnosed with 
small cell lung cancer.  A Magnetic Resonance Imaging (MRI) 
study of the brain conducted in August 1997 suggested the 
presence of metastasis to the right cerebellum, although 
later MRI studies of the brain in October 1997, January 1998 
and March 1998 indicated that no evidence of metastasis was 
present.  Chest X-ray studies in April 1998 disclosed the 
presence of bilateral infiltrates consistent with 
pneumocystis carinii.

On file are military hospital records for January 1993 to 
June 1994 which show that the veteran reported smoking one to 
three packs per day of cigarettes.  Pulmonary function tests 
of the veteran were normal.

Of record is the report of an August 1997 VA examination of 
the veteran, at which time he reported that he recently had 
been diagnosed with small cell lung cancer.  He indicated 
that he had been exposed in service to Agent Orange, and that 
his rations in service had included cigarettes.

In an August 1997 statement, David S. Kukafka, M.D., 
indicated that the veteran was recently diagnosed with small 
cell carcinoma of the lung, and that, functionally, he 
exhibited dyspnea with ambulation.

In a September 1997 statement, Miho T. Scott, M.D., also 
indicated that the veteran had recently been diagnosed with 
extensive disease small cell cancer.  In a December 1997 
statement, Dr. Scott indicated that the veteran was currently 
undergoing treatment for extensive disease small cell lung 
cancer with cerebellar metastasis.  Dr. Scott noted that the 
predominant risk factor for small cell lung cancer was 
smoking.  He stated that cigarette smoking and long-term 
nicotine dependence were direct contributing factors to the 
veteran developing a small cell lung cancer, and concluded 
that the veteran's carcinoma was linked to his tobacco use in 
service on account of the long duration of that use.

The report of a January 1998 VA examination noted that the 
veteran had been recently diagnosed with small cell lung 
cancer with brain metastasis.

In several statements the veteran reported that he began 
smoking in service in 1948, and that he had smoked two to 
three packs per day throughout service.  He explained that 
cigarettes were provided in his rations.  He indicated that 
he smoked from one to three packs per day from 1971 to June 
1997.

The veteran died in May 1998.  His certificate of death lists 
the immediate cause of death as small cell lung cancer 
extensive disease (with a 9-month interval between onset and 
death), due to or as a consequence of pneumocystis carinii 
lung infection (with a 2-month interval between onset and 
death).  The certificate was completed by Dr. Scott.

At the time of the veteran's death, service connection was in 
effect for arthritis of the cervical spine, evaluated as 30 
percent disabling; celiac disease with diverticulitis, 
evaluated as 10 percent disabling; prostatitis, evaluated as 
10 percent disabling; incisional hernias, evaluated as non-
compensably disabling; and external hemorrhoids, evaluated as 
non-compensably disabling; his combined disability rating was 
40 percent

On June 17, 1998, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by Surviving Spouse or Child.

On file is an August 1998 statement by two VA physicians 
summarizing the results of an autopsy on the veteran.  The 
statement indicates that the veteran died from extensive 
infection in his lungs, and that there was also evidence of 
small cell lung cancer found.  The statement indicated that 
no cancer was found in the brain because the residual cancer 
may have been too small.  The VA physicians indicated that 
the veteran's cancer and chemotherapy left him in a weakened 
state and susceptible to infections such as the one that 
caused his death.  The statement indicates that the veteran 
had been exposed to Agent Orange, notes that smoking was the 
most common cause of lung cancer, and concluded that there 
was no way to distinguish cancer caused by smoking and cancer 
caused by exposure to Agent Orange.

In an August 1999 statement the National Personnel Records 
Center (NPRC) indicated that research by that agency failed 
to disclose any evidence that the veteran served in Vietnam.

Received in August 2003 is a statement by J.O., who indicates 
that he met K.P. while the veteran was hospitalized, and 
overheard them talking about serving together in Vietnam.  
J.O. indicates that while K.P. promised to prove that he and 
the veteran had served together in Vietnam, K.P. later backed 
out of that promise.

Received in August 2003 is a birthday card from K.P. to the 
veteran, wishing the veteran a happy birthday, expressing 
hope that the veteran would get better, thanking the veteran 
for being a friend, and informing the veteran that he was a 
top-notch soldier and confirming that he would "go over the 
hill" with the veteran anytime.

In several statements on file the appellant contends that the 
veteran served in Vietnam and was exposed to herbicides 
during that service.  She indicates that the veteran's 
exposure to herbicides caused his lung cancer.  She also 
asserts that the veteran first started smoking in service and 
that his tobacco use led to his lung cancer as well.  The 
appellant contends that she knew the veteran served in 
Vietnam on a top-secret communications project because a 
former service comrade of the veteran, K.P., visited the 
veteran while the veteran was hospitalized and informed her 
and her father that he and the veteran had met in Vietnam.  
She indicates that, according to K.P., all records of the top 
secret project were destroyed, and she contends that while 
K.P. promised that he would provide her with a statement 
confirming that the veteran served in Vietnam, he later 
refused to do so out of fear of jeopardizing his job.

Analysis

I.  Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

In a December 1997 rating decision the RO denied service 
connection for small cell lung cancer with cerebellar 
metastasis; granted service connection for incisional 
hernias; granted increased ratings for the veteran's service-
connected celiac disease (with diverticulitis) and 
prostatitis; and deferred a decision on the issue of 
entitlement to an increased disability rating for arthritis 
of the cervical spine; no further communication regarding the 
incisional hernia, celiac disease or prostatitis issues was 
thereafter received from the veteran or his representative 
prior to the veteran's death.  In January 1998 the veteran 
indicated that he disagreed with the denial of the claim for 
service connection for lung cancer; he was never issued a 
statement of the case as to that matter.  In March 1998 the 
RO granted an increased rating for arthritis of the cervical 
spine, following which no further communication was received 
from the veteran or his representative prior to the veteran's 
death concerning the cervical spine disorder.  The veteran 
died in May 1998.

The record consequently shows that the only claim that 
remained pending at the time of the veteran's death was that 
for service connection for lung cancer.  The Board 
accordingly finds that the only accrued benefits issue before 
the Board is that involving the question of service 
connection for lung cancer with metastasis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of malignant tumors during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. §§ 
1110 and 1131 to prohibit the payment of VA compensation for 
a disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to §§ 1110 and 1131 
were nullified.  However, this later Act added 38 U.S.C.A. § 
1103 which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which is otherwise shown to 
have been incurred or aggravated in service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, a grant of service connection is 
prohibited for a disability or a veteran's death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the veteran's active service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).
 
Although the veteran's claim of service connection for lung 
cancer with metastasis on the basis of nicotine dependence 
was received by the RO in September 1997, his claim was 
extinguished when he died in May 1998.  When the appellant 
filed her claim for accrued benefits, she filed that claim on 
June 17, 1998; the provisions of 38 U.S.C.A. § 1103 
consequently apply.  See generally Zevalkink v. Brown, 102 
F.3d 1236, 1241-42 (Fed. Cir. 1996).  While Dr. Scott 
indicated that the veteran's lung cancer was due to the 
tobacco use occurring during the veteran's lengthy period of 
service, an award of service connection for lung cancer on 
the basis of that tobacco use is precluded by the provisions 
of 38 U.S.C.A. § 1103.  See also Kane v. Principi, 17 Vet. 
App. 97, 193 (2003).

Turning to the alternative contention that the veteran's lung 
cancer was caused by exposure to herbicides while serving in 
Vietnam, the record at the time of his death showed that he 
received no awards or decorations indicative of service in 
Vietnam, and that there is otherwise no evidence suggesting 
that he was present in Vietnam at any point during his 
service.  The Board has considered the contention that the 
veteran was exposed to Agent Orange in service but finds that 
contention to lack credibility in light of the absence of any 
indication in the official service personnel records on file 
in May 1998 that he served in Vietnam.  Since there is no 
credible evidence that the veteran served in Vietnam during 
service, his lung cancer with metastasis is not subject to 
presumptive service connection on an herbicide basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2003).

With respect to whether service connection is warranted for 
lung cancer on a basis other than as due to tobacco use or 
exposure to herbicides, service medical records on file in 
May 1998 are negative for any evidence of lung cancer, or 
other lung abnormality other than pneumonia in January 1962, 
and there is no post-service medical evidence of lung cancer 
until August 1997.  Moreover, the only medical evidence 
linking the veteran's lung cancer to his period of service 
consists of the December 1997 statement by Dr. Scott.  That 
opinion only indicated that the lung cancer was secondary to 
tobacco use, and did not purport to suggest that the lung 
cancer was incurred or aggravated in service or within one 
year thereof on a basis other than tobacco use.  As discussed 
above, service connection for lung cancer as secondary to 
tobacco use is prohibited by law for claims filed after June 
9, 1998.

In sum, the appellant is not entitled to presumptive service 
connection for the veteran's lung cancer under 38 U.S.C.A. § 
1116 or under 38 C.F.R. 
§ 3.309(e), service connection may not be granted for lung 
cancer on the basis that it is related to tobacco use in 
service, and the only medical evidence of record linking the 
lung cancer to service indicates that it is related to 
service based on tobacco use.  The Board consequently finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection on an accrued 
benefits basis for lung cancer with associated metastasis, 
including on the basis of tobacco use and exposure to 
herbicides in service.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Her claim is 
accordingly denied.


II.  Service connection for the cause of the veteran's death

The appellant contends that the veteran's fatal lung cancer 
was due either to his tobacco use in service, or to exposure 
to herbicides in service.  She therefore believes that 
service connection for the cause of the veteran's death is 
warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  

As indicated previously, the veteran's death certificate 
shows that he died from small cell lung cancer extensive 
disease due to, or as a consequence of, pneumocystis carinii 
lung infection; the death certificate does not refer to any 
of the disorders for which service connection was in effect 
at the time of the veteran's death.

Service medical records are negative for any evidence of lung 
cancer or pneumocystis carinii lung infection, and there is 
no post-service medical evidence of lung cancer until August 
1997, and no evidence of pneumocystis carinii lung infection 
until 1998.  The death certificate indicates that the lung 
cancer began nine months prior to the veteran's death, and 
that the lung infection began two months prior to his demise.  
Moreover, there is no medical opinion or other medical 
evidence on file, other than the December 1997 statement by 
Dr. Scott and the August 1998 statement by the two VA 
physicians, suggesting any relationship between the veteran's 
fatal lung cancer and lung infection and his period of 
service, or otherwise suggesting that the veteran's death is 
related to his service.

With respect to Dr. Scott's opinion, he indicates only that 
the veteran's lung cancer was linked to the history of 
tobacco use in service, but does not indicate that the lung 
cancer was otherwise incurred in or aggravated by service.  
As noted previously, for claims filed after June 9, 1998, as 
in the instant case, service connection may not granted for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Dr. Scott's opinion 
consequently is not supportive of the claim, inasmuch as it 
attributes the veteran's lung cancer solely to an etiologic 
factor for which service connection may not be awarded.

The Board notes that the appellant contends that the veteran 
served in Vietnam on a top secret project.  The veteran's 
complete service personnel records show that he served 
overseas in Japan, but are negative for any indication that 
he served in any other foreign country.  Moreover, the NPRC 
in August 1999 indicated that no evidence had been found by 
that agency suggesting that the veteran had been in Vietnam.  
Although the appellant has submitted her own statements and 
that of J.O. indicating that K.P. has told them both that he 
and the veteran had served in Vietnam, both the appellant and 
J.O. acknowledge that K.P. has refused to submit any 
statement to that effect, and the birthday card written by 
K.P. does not suggest that he and the veteran served in 
Vietnam.  Since the statements of the appellant and J.O. are 
not supported by the only statement of record by K.P., and as 
their recollection of what he told them is inconsistent with 
service personnel records and the August 1999 response by the 
NRPC, the Board finds that the statements of the appellant 
and J.O. concerning whether the veteran served in Vietnam 
lack probative value.  The Board finds that the veteran did 
not serve in Vietnam, and that he consequently was not 
exposed to herbicides in Vietnam as claimed by the appellant.  

The August 1998 statement by the VA physicians indicates that 
the veteran was exposed to Agent Orange in service, and 
suggests that this exposure may have led to the development 
of lung cancer.  Notably, however, the assertion concerning 
the veteran's exposure to Agent Orange was clearly based on 
history provided either by the appellant or by the veteran 
prior to his death.  Since the Board has found that history 
to lack credibility, the Board finds that the August 1998 
statement is of no probative value with respect to whether 
the veteran's lung cancer originated in service.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  The Board notes in 
passing that to the extent the August 1998 statement suggests 
that the veteran's lung cancer was due to tobacco use in 
service, the statement still does not provide a basis on 
which to grant service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 1103.  The Board notes 
that the VA physicians described the pneumocystis carinii 
infection as opportunistic and did not purport to link the 
veteran's lung cancer to his period of service on any basis 
other than as due to herbicide exposure or possibly tobacco 
use.

The Board points out that there is no indication, and that 
the appellant does not contend, that any of the veteran's 
service-connected disabilities caused or chronically worsened 
his fatal lung cancer and/or pneumocystis carinii lung 
infection.

In essence, there is no evidence of lung cancer or 
pneumocystis carinii lung infection in service or for many 
years after, no credible evidence showing that the veteran 
served in Vietnam, and no competent evidence linking the 
veteran's fatal conditions to his periods of service (other 
than on a basis for which service connection is prohibited) 
or otherwise relating the veteran's death to his periods of 
service.
 
In the absence of competent evidence on file linking the 
cause of the veteran's death to service, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim.  Accordingly, service connection for the 
cause of the veteran's death is denied.


III.  Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
May 1998, none of his service-connected disabilities was 
rated as totally disabling, and that his combined disability 
rating was 40 percent.  Moreover, the record shows that none 
of his service-connected disabilities was at any point during 
his lifetime rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.

IV.  Veterans Claims Assistance Act of 2000

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided with 
notice of the August 1998 rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case in February 1999 which notified her of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  A September 2003 supplemental statement of 
the case provided the appellant with the text of the 
regulations implementing the VCAA.

The Board notes that the August 1998 rating decision predated 
the enactment of the VCAA.  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.    

In the present case, a substantially complete application for 
accrued benefits, for service connection for the cause of the 
veteran's death, and for DEA benefits was received in June 
1998.  Thereafter, the August 1998 rating decision denied 
those claims.  Only after that rating action was promulgated 
did the AOJ, in July 2003, provide notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence in his possession that 
pertains to the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant responded to the notice, and her claim was 
thereafter readjudicated in a September 2003 supplemental 
statement of the case.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices, and in fact has 
done so.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.

The Board notes that effective November 27, 2002, 38 C.F.R. 
§ 3.1000 (pertaining to accrued benefits claims) was amended 
to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the 
application".  See 67 Fed.Reg. 65707-708 (Oct. 28, 2002).  
Only the former change is relevant to the disposition of the 
instant appeal, as the term was clarified to indicate that 
"evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  In the 
instant case, however, all VA treatment records identified by 
the veteran were obtained and are on file.  The Board also 
notes that 38 U.S.C.A. § 5121(a) was amended effective 
December 16, 2003, to remove the two year limitation on the 
receipt of accrued benefits.  The amendment to 38 U.S.C.A. 
§ 5121(a) is only effective, however, for deaths occurring on 
or after December 16, 2003.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
The Board consequently finds that the appellant has not been 
prejudiced by the Board proceeding to decide her claim for 
accrued benefits without first notifying her of the above 
amendments.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (June 10, 2003).
 
Although the RO has not considered the appellant's claims in 
light of the amendments to 38 U.S.C.A. § 1116, none of the 
changes affects the disposition of the instant claims.  In 
this regard, and as discussed previously, the record 
demonstrates that the veteran was not present in Vietnam at 
any point during his period of service; the presumption of 
exposure to herbicides in Vietnam as well as the removal of 
the 30-year limitation on presumptive service connection for 
respiratory cancers are consequently not relevant to the 
instant appeal.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the July 2003 
VA letter, the February 1999 statement of the case and the 
supplemental statements of the case on file informed the 
appellant of the information and evidence needed to 
substantiate her claims.  Moreover, and as noted above, the 
July 2003 correspondence notified the appellant as to which 
evidence would be obtained by her and which evidence would be 
retrieved by VA, and the RO, in the September 2003 
supplemental statement of the case, re-adjudicated the 
appellant's claim under the VCAA.  It is clear from 
submissions by and on behalf of the appellant that she is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the 
following:  Service medical and personnel records for the 
veteran; VA treatment records for June 1971 to July 1997; 
private medical records for November 1986 to April 1998 
(including from Drs. David S. Kukafka, Miho T. Scott, David 
R. Carroll, C. Kelley Simpson, and from Poudre Valley 
Hospital and the Hospice of Larimer County); military 
hospital records for January 1993 to June 1994; an August 
1998 VA summary of the veteran's autopsy; and statements 
received in August 2003 from J.O. and K.P.  The appellant was 
informed in the July 2003 VA correspondence of what records 
VA had obtained.  The Board notes that in May 1998, shortly 
before his death, the veteran informed VA that he had already 
submitted all pertinent records pertaining to his claim for 
service connection for lung cancer.  In addition, the record 
contains a medical opinion addressing whether the veteran's 
fatal lung cancer was related to his period of service.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard, supra.




ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance (DEA) under 
38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



